

COHERENT, INC.
2005 DEFERRED COMPENSATION PLAN


--------------------------------------------------------------------------------


PREAMBLE
This Coherent, Inc. 2005 Deferred Compensation Plan is adopted by Coherent, Inc.
for the benefit of certain of its Employees and members of its Board of
Directors, effective as of January 1, 2005 (the “Effective Date”). The purpose
of the Plan is to provide supplemental retirement income and to permit eligible
Participants the option to defer receipt of Compensation, pursuant to the terms
of the Plan. The Plan is intended to be an unfunded deferred compensation plan
maintained for the benefit of a select group of management or highly compensated
employees under sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and is
intended to comply with Section 409A of the Internal Revenue Code. Participants
shall have the status of unsecured creditors of Coherent, Inc. with respect to
the payment of Plan benefits.
From and after the Effective Date, this Plan replaces the Coherent, Inc. 1995
Deferred Compensation Plan, the Coherent, Inc. Supplementary Retirement Plan and
the Director Deferred Compensation Plan, which have been frozen to new deferrals
as of December 31, 2004 so as to qualify these prior plans for “grandfather”
treatment under Internal Revenue Code Section 409A.
    


--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


 
 
 
ARTICLE I Definitions
1


 
1.1    Definitions
1


ARTICLE II Participation
4


 
2.1    Date of Participation
4


 
2.2    Resumption of Participation Following Return to Service
4


 
2.3    Change in Employment Status
5


ARTICLE III Contributions
5


 
3.1    Deferral Contributions
5


 
3.2    Accounts
6


 
3.3    Company Discretionary Contributions
7


 
3.4    Cancellation of Elections Due to 401(k) Hardship Withdrawal or
Unforeseeable Emergency Distribution
7


ARTICLE IV Participants' Accounts
7


 
4.1    Individual Accounts
7


 
4.2    Accounting for Distributions
8


 
4.3    Separate Accounts
8


ARTICLE V Investment of Contributions
8


 
5.1    Manner of Investment
8


 
5.2    Investment Decisions
8


ARTICLE VI Distributions
8


 
6.1    Certain Distributions to Participants and Beneficiaries
8


 
6.2    Subsequent Election to Delay or Change Form of Payment.
9


 
6.3    Lump-Sum Distribution Timing
10


 
6.4    Installment Amounts
10


 
6.5    Unforeseeable Emergency Distributions
10


 
6.6    Scheduled In-Service Distribution
11


 
6.7    Death
11


 
6.8    Notice to Trustee
12


 
6.9    Time of Distribution
12


 
6.10    Limitation on Distributions to Covered Employees Prior to a Change of
Control
12


 
6.11    Domestic Relations Order Distributions
12


 
6.12    Conflicts of Interest and Ethics Rules Distributions
12


 
6.13    FICA and Related Income Tax Distribution
13













--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
Page


 
6.14    State, Local and Foreign Tax Distribution
13


 
6.15    Code Section 409A Distribution
13


 
6.16    Tax Withholding
13


 
6.17    Special 2008 Election
13


ARTICLE VII Change of Control
13


 
7.1    No New Participants Following Change of Control
13


 
7.2    Discretionary Termination and Accelerated Plan Distributions 30 Days
Prior to or Within 12 Months Following a Change in Control
13


ARTICLE VIII Termination Due to Corporate Dissolution or Pursuant to Bankruptcy
Court Approval
14


 
8.1    Corporate Dissolution
14


 
8.2    Bankruptcy Court Approval
14


ARTICLE IX Amendment and Termination
14


 
9.1    Amendment by Employer
14


 
9.2    Retroactive Amendments
14


 
9.3    Plan Deferral Termination
14


 
9.4    Distribution upon Certain Plan Terminations
14


ARTICLE X The Trust
15


 
10.1    Establishment of Trust
15


ARTICLE XI Miscellaneous
15


 
11.1    Limitation of Rights
15


 
11.2    Nontransferability; Domestic Relations Orders
15


 
11.3    Facility of Payment
15


 
11.4    Information between Employer and Trustee
16


 
11.5    Notices
16


 
11.6    Governing Law
16


 
11.7    No Guarantees Regarding Tax Treatment; Disclaimer
16


ARTICLE XII Plan Administration
16


 
12.1    Powers and responsibilities of the Administrator
16


 
12.2    Nondiscriminatory Exercise of Authority
17


 
12.3    Claims and Review Procedures
17


 
12.4    Exhaustion of Claims Procedure and Right to Bring Legal Claim
20


 
12.5    Plan's Administrative Costs
20


 
 
 





--------------------------------------------------------------------------------


ARTICLE I
Definitions
1.1    Definitions.  Wherever used herein, the following terms have the meanings
set forth below, unless a different meaning is clearly required by the context:
(a)    “Account” means an account established on the books of the Employer for
the purpose of recording amounts credited on behalf of a Participant and any
expenses, gains or losses included thereon.
(b)    “Administrator” means the Employer, or the Committee, if one has been
designated by such Employer.
(c)    “Bankruptcy Court Approval” means the approval of a bankruptcy court
pursuant to 11 U.S.C. § 503(b)(1)(A).
(d)    “Beneficiary” means the person or persons entitled under Section 6.7 to
receive benefits under the Plan upon the death of a Participant.
(e)    “Change of Control Event” means a change in ownership or effective
control of the Company or in the ownership of a substantial portion of the
Company’s assets, as defined under Code Section 409A.
(f)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
(g)    “Code Section 409A” means Code Section 409A and the proposed or final (as
applicable) Treasury regulations and other official guidance promulgated
thereunder.
(h)    “Code Section 409A Distribution” means a distribution pursuant to Section
6.15 hereof.
(i)    “Committee” means the Deferred Compensation Committee composed of three
or more individuals appointed by the Compensation Committee of the Board of
Directors of the Employer, or following a Change of Control, appointed by the
Committee, to function as the Administrator. Once appointed, the Deferred
Compensation Committee shall interpret and administer this Plan and take such
other actions as may be specified herein.
(j)    “Company” means the Employer and any of its Subsidiaries.
(k)    “Compensation” means (i) with respect to Eligible Employees, base salary,
commissions, variable compensation plan bonuses, and, to the extent that they
qualify as Sales Commissions under Code Section 409A, sales commission plan
bonuses and sales incentive bonuses, including amounts that are otherwise
excludable from the gross income of the Participant

1

--------------------------------------------------------------------------------


under a salary reduction agreement by reason of the application of Sections 125
or 402(a)(8) of the Code, and (ii) with respect to Outside Directors, all cash
retainers and cash meeting fees, excluding expense reimbursements. Compensation
does not include any severance payments or benefits.
(l)    “Corporate Dissolution” means a dissolution of the Company that is taxed
under Code Section 331.
(m)    “Deferral Contributions” means, for each Participant, the amount deferred
pursuant to Section 3.1 hereof.
(n)    “Disability” means the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering Company employees.
(o)    “Domestic Relations Order” means a court order that qualifies as a
domestic relations order under Code Section 414(p)(1)(B).
(p)    “Eligible Participant” means (i) any employee with an annual base salary
in excess of the amount specified by the Committee, (ii) any Outside Director,
and (iii) any other employees designated as eligible by the Committee.
(q)    “Employee” means any employee of the Employer.
(r)    “Employer” means Coherent, Inc. and any successors and assigns unless
otherwise provided herein.
(s)    “Entry Date” means (i) January 1 (which is also the Entry Date for
employees who are promoted or given a base salary increase so as to become an
Eligible Participant for the first time and for re-hires who were previously
Eligible Participants), (ii) for new employees who are Eligible Participants
(including re-hires who were not previously Eligible Participants), the first
day of the next payroll period commencing after the next paydate following
receipt of their deferral election by the Company; provided, however, that such
new employee’s deferral election must be submitted no later than 30 days
following their becoming newly eligible, or (iii) for Non-Employee Directors who
are Eligible Participants for the first time, the first day of the next Company
fiscal quarter following their becoming a Non-Employee Director; provided,
however, that such new Non-Employee Director’s deferral election must be
submitted no later than 30 days following their becoming a newly eligible
Non-Employee Director.
(t)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
from time to time amended.

2

--------------------------------------------------------------------------------


(u)    “FICA Amount” means the aggregate Federal Insurance Contributions Act
(FICA) tax imposed on any Account under Code Sections 3101, 3121(a) and
3121(v)(2), as applicable and any corresponding tax withholding provisions of
applicable state, local or foreign tax laws as a result of the payment of the
FICA amount.
(v)    “401(k) Plan” means the Coherent, Inc. Employee Retirement and Investment
Plan.
(w)    “Outside Director” means a member of the Board whom is not an Employee.
(x)    “Participant” means any Employee or Outside Director who participates in
the Plan in accordance with Article 2 hereof.
(y)    “Plan” means this Coherent, Inc. 2005 Deferred Compensation Plan.
(z)    “Plan Year” means the 12-consecutive month period beginning January 1 and
ending December 31.
(aa)    “Prior Plans” means the Coherent, Inc. 1995 Deferred Compensation Plan,
the Coherent, Inc. Supplementary Retirement Plan and the Director Deferred
Compensation Plan.
(bb)    “Retirement” means a Participant’s Separation from Service after
attaining 50 years of age.
(cc)    “Sales Commission” means “sales commission compensation” as such term is
defined in Treasury Regulation §1.409A-2(a)(12)(i).
(dd)    “Separation From Service” means a separation from service as defined
under Code Section 409A. For this purpose, the employment relationship will be
treated as continuing intact while the Participant is on military leave, sick
leave or other bona fide leave of absence, except that if the period of such
leave exceeds six (6) months and the Participant does not retain a right to
re-employment under an applicable statute or by contract, then the employment
relationship will be deemed to have terminated on the first day immediately
following such six-month period. A leave of absence constitutes a bona fide
leave of absence only if there is a reasonable expectation that the Participant
will return to perform services for the Company.
(ee)    “Specified Employee” means a Participant who, as of the date of his or
her Separation from Service, is a key employee of the Company. For this purpose,
a Participant is a key employee if he or she meets the requirements of Code
section 416(i)(1)(A)(i), (ii) or (iii) (disregarding Code section 416(i)(5)). As
of 2008, this generally includes (i) the top fifty (50) Company officers with
compensation greater than $150,000 per year, (ii) a 5% owner of the Company, or
(iii) a 1% owner of the Company with compensation greater than $150,000 per
year. For purposes of the preceding sentence, “compensation” means compensation
as such term is defined in the 401(k) Plan for Code section 415 purposes. The
determination of who is a Specified

3

--------------------------------------------------------------------------------


Employee shall be made on December 31 of each year and shall include any
employee who qualified as a Specified Employee at any time during the preceding
twelve-month period. Once so determined, the list of Specified Employees shall
be initially effective on the following April 1 and shall remain effective for
twelve months (i.e., through March 31 of the following year).
(ff)    “Subsidiary” means a subsidiary of the Employer, as such term is defined
in Code section 424(f).
(gg)    “Trading Day” means a day upon which the major U.S. national stock
exchanges are open for trading.
(hh)    “Trust” means the trust fund established pursuant to the terms of the
Plan.
(ii)    “Trustee” means the corporation or individuals named in the agreement
establishing the Trust and such successor and/or additional trustees as may be
named in accordance with the Trust Agreement.
(jj)    “Unforeseeable Emergency” means (a) a severe financial hardship to a
Participant resulting from an illness or accident of the Participant or his or
her spouse, beneficiary or dependent (as defined in section 152 of the Code, but
without regard to subsections (b)(1), (b)(2) and (d)(1)(B) thereof), (b) loss of
the Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster), or (c) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.
(kk)    “Year of Service” means a period of 12 consecutive months during which
the Participant is employed by the Employer or serves as a Board member. Service
commences on the date the Participant first commences service for the Employer
and ends on the date that the Participant quits, retires, is discharged, is
determined to be Totally Disabled or dies.
(ll)    “Valuation Date” means (i) for re-allocations of amounts previously
deferred, the date of re-allocation, or, if that date is not a Trading Day, then
the next Trading Day, (ii) for distributions hereunder, the last day of the
preceding month, or, if that day is not a Trading Day, then the most recently
concluded Trading Day, and (iii) for allocations of deferrals, the next Trading
Day following the payday to which the deferral relates.
ARTICLE II Participation
2.1    Date of Participation.  Each Eligible Participant shall be become a
Participant as of the Entry Date next following their timely filing of an
election to defer Compensation in accordance with Section 3.1.
2.2    Resumption of Participation Following Return to Service.  If a
Participant ceases to be an Employee or Outside Director and thereafter returns
to the service of the Employer he or she will again become a Participant as of
the Entry Date following the date on which he or she

4

--------------------------------------------------------------------------------


re‑commences service with the Employer, provided he or she is an Eligible
Participant and has timely filed an election to defer Compensation pursuant to
Section 3.1. Any scheduled Plan payments the Participant has been receiving
shall continue to be paid as previously scheduled.
2.3    Change in Employment Status.  If any Employee Participant continues in
the employ of the Employer but ceases to be an Eligible Participant, the
individual shall continue to be a Participant until the entire amount of his
benefit is distributed; provided, however, the individual shall not be entitled
to make Deferral Contributions during subsequent Plan Years in which he or she
is not an Eligible Participant. In the event an Employee Participant ceases to
be an Eligible Participant, if such individual has not undergone a Separation
From Service, he or she shall continue to make Deferral Contributions under the
Plan through the end of the Plan Year in which he or she ceases to be an
Eligible Participant. Thereafter, such individual shall not make any further
Compensation deferral contributions to the Plan unless or until he or she again
becomes an Eligible Participant. In the event that the individual subsequently
again becomes an Eligible Participant, the individual may resume full
participation on the next Entry Date in accordance with Section 3.1.


ARTICLE III Contributions
3.1    Deferral Contributions. 
(a)    Annual Open Enrollment. Prior to the beginning of each Plan Year, each
Eligible Participant (including newly eligible Eligible Participants who were
formerly Eligible Participants) may elect to execute a compensation reduction
agreement with the Employer to reduce his Compensation by a specified percentage
not exceeding, (i) for Eligible Employees, 75% of their base salary and 100% of
their other Compensation, and (ii) for Outside Directors, 100% of their
Compensation, equal in either case to whole number multiples of one (1) percent,
and in a scheduled amount of not less than $10,000. Such agreement shall become
irrevocable as of the last day of the calendar year in which it is made and
shall be effective, with respect to Eligible Employees, with the first payday in
the following Plan Year and with respect to Outside Directors, with the first
day of service in the following Plan Year. Except with respect to payroll
periods that cross-over from one calendar year to the next, the election shall
not be effective with respect to Compensation relating to services already
performed. With respect to Compensation that qualifies as a Sales Commission,
the services relating to such Compensation shall be deemed performed in the year
in which the customer pays the Company. An election once made will remain in
effect for paydays falling in the duration of the Plan Year. After the beginning
of a Plan Year, a Participant will not be permitted to change, terminate or
revoke his or her Compensation Deferral election for such Plan Year, except to
the limited extent provided in Section 3.4. Amounts credited to a Participant’s
Account prior to the effective date of any new election will not be affected and
will be paid in accordance with that prior election.
(b)    Newly Eligible Participants. The same rules as in Section 3.1(a) above
shall also apply to individuals who become Eligible Participants for the first
time, except (i) such new

5

--------------------------------------------------------------------------------


Eligible Participants shall have no more than thirty (30) days following their
becoming eligible for the first time under the Plan or any other non-qualified
deferred compensation plans of the Employer required to be aggregated with the
Plan in which to elect to have their Compensation reduced, and (ii) the
agreement shall become effective, with respect to Eligible Employees, with the
first full payroll period commencing following the receipt of their election by
the Company and with respect to Outside Directors, with the first day of service
following the receipt of their election by the Company. Newly eligible Outside
Directors may not, however, defer quarterly fees payable on account of the
Company’s fiscal quarter in which the election is made.
(c)    Variable Compensation Plan, Sales Commission Plan and Sales Incentive
Bonuses Payable in a Subsequent Year. If a Variable Compensation Plan, Sales
Commission Plan or Sales Incentive Bonus (so long as such Sales Commission Plan
and Sales Incentive Bonus qualifies as Sales Commissions under Section 409A) is
earned in one calendar year and would normally be paid in the first quarter of
the ensuing calendar year, it shall be deferred and distributed based upon the
election made by the Eligible Participant in the open enrollment period in the
year prior to the year in which it was earned. For newly Eligible Participants,
any such Variable Compensation Plan, Sales Commission Plan or Sales Incentive
Bonus shall be deferred and distributed based upon their initial election made
with respect to the year in which it was earned (or the year in which it was
paid to the Company, with respect to Sales Commissions); provided, however, that
such election may apply to no more than the total amount of such compensation
multiplied by the ratio of the number of days remaining in the applicable
performance period after such election becomes irrevocable over the total number
of days in the applicable performance period.
EXAMPLE: In the December, 2005 open enrollment period, an Eligible Participant
elects to defer 75% of her Sales Incentive Bonus for 2006. The 2006 Sales
Incentive Bonus is normally paid in March, 2007. The deferral and distribution
of her 2006 Sales Incentive Bonus otherwise payable in March 2007 are controlled
by her election made in the 2005 open enrollment period.
(d)    Year-End Cross-Over Payroll Periods. Paydays relating to periods of
service that cross-over the calendar year end shall be covered by the
Participant’s deferral election in effect for the later year, consistently with
the default rules under Treasury Regulation §1.409A-2(a)(13).
(e)    Limitation on Deferral Changes. The dollar amount of any Plan deferrals
shall not be reduced or increased during any Plan Year by virtue of any
Participant election to increase, decrease or terminate his or her rate of
deferral in any other employee benefit plan, including the Company’s employee
stock purchase plan; except as permitted by Code Section 409A with respect to
changes in deferral elections under the Company’s 401(k) Employee Savings Plan
and Code section 125 flexible benefits plan (or as otherwise permitted under
Code Section 409A).
3.2    Accounts.  The Employer shall credit an amount to the Account maintained
on behalf of the Participant corresponding to the amount of said reduction.
Under no circumstances may an election to defer Compensation be adopted
retroactively.
3.3    Company Discretionary Contributions.  The Company may, in its sole
discretion,

6

--------------------------------------------------------------------------------


make a contribution to a Participant’s Account, subject to such vesting and
distribution conditions and limitations as the Company, in its sole discretion,
shall impose. To the extent such Company contributions do not vest,
corresponding debits will be made to a Participant's Account, including any
earnings on such forfeited amounts.
3.4
Cancellation of Elections Due to 401(k) Hardship Withdrawal or Unforeseeable
Emergency Distribution. 

(a)    401(k) Hardship Withdrawal. A Participant’s deferral election shall be
automatically cancelled in the event the Participant obtains a hardship
distribution from the Employer’s 401(k) Plan pursuant to Treasury Regulation
§1.401(k)-1(d)(3). The Participant, if still an Eligible Participant, may
re-enroll in the Plan in the next open enrollment period.
(b)    Unforeseeable Emergency Distribution. A Participant’s deferral election
shall be automatically cancelled in the event the Participant obtains an
unforeseeable emergency distribution from the Plan pursuant to Section 6.5
hereof. The Participant, if still an Eligible Participant, may re-enroll in the
Plan in the next open enrollment period.
(c)    Special 2005 Elections.
(i)    In accordance with Internal Revenue Service Notice 2005-1, Q&A-21,
Eligible Participants may make a deferral election with respect to 2005
Compensation that has not been paid or become payable at the time of election,
and superseding their prior election, if any, with respect to such Compensation,
on or before March 15, 2005, or such earlier time as is determined by the
Administrator (or its designee) in its sole discretion.
(ii)    In accordance with Internal Revenue Service Notice 2005-1 and the
proposed Treasury regulations promulgated under Code Section 409A, and
notwithstanding any contrary provision of the Plan, a Participant may elect to
rescind or reduce his or her 2005 Compensation deferral election made under
Section 3.1 by filing a form specified by the Administrator (or its designee)
with the Administrator (or its designee) no later than December 31, 2005, or
such earlier time as is determined by the Administrator (or its designee), in
its sole discretion. The amount subject to such election shall be distributed to
the Participant in a single lump sum payment of cash (or its equivalent) in
calendar year 2005 or, if later, the Participant’s taxable year in which the
amount becomes earned and vested.
ARTICLE IV    
Participants’ Accounts
4.1    Individual Accounts.  The Administrator will establish and maintain an
Account for each Participant which will reflect Deferral Contributions credited
to the Account on behalf of the Participant with earnings, expenses, gains and
losses credited thereto, attributable to the investments made with the amounts
in the Participant’s Account. Participants will be furnished statements of

7

--------------------------------------------------------------------------------


their Account values at least once each Plan Year.
4.2    Accounting for Distributions.  As of any date of a distribution to a
Participant or a Beneficiary hereunder, the distribution to the Participant or
to the Participant’s Beneficiary(ies) shall be charged to the Participant’s
Account.
4.3    Separate Accounts.  A separate account under the Plan shall established
and maintained to reflect the Account for each Participant with subaccounts to
show separately the earnings, expenses, gains and losses credited or debited to
that Account.
ARTICLE V    
Investment of Contributions
5.1    Manner of Investment.  All amounts credited to the Accounts of
Participants shall be treated as though invested only in eligible investments
selected by the Employer.
5.2    Investment Decisions. 
(a)    Accounts shall be treated as invested as directed by the Participant
among the eligible investment alternatives selected by the Employer.
Participants may change their investment allocations as specified by the
Committee.
(b)    All dividends, interest, gains and distributions of any nature earned in
respect of an investment alternative in which the Account is treated as
investing shall be credited to the Account in an amount equal to the net
increase or decrease in the net asset value of each investment option since the
preceding Valuation Date.
ARTICLE VI    
Distributions
6.1    Certain Distributions to Participants and Beneficiaries. 
(a)    Earliest Distributions
(i)Regular Participants. Except as permitted by the Plan and Code Section 409A
in connection with a Change of Control Event, a Corporate Dissolution, pursuant
to a Bankruptcy Court Approval, a conflicts of interest or ethics rule
distribution under Section 6.12, a FICA and related income tax distribution
under Section 6.13, a state, local or foreign tax distribution under Section
6.14, or a Code Section 409A Distribution, in no event may the account of a
Participant who is not a Specified Employee be distributed earlier than (i) the
Participant’s Separation From Service, (ii) the Participant’s Disability, (iii)
the Participant’s death, (iv) a specified time under Section 6.6 hereunder, (v)
a Change in Control, (vi) the occurrence of an Unforeseeable Emergency, or (vii)
as required to satisfy a Domestic Relations Order.

8

--------------------------------------------------------------------------------




(ii)Specified Employee Participants. Except as permitted by the Plan and Code
Section 409A in connection with a Change of Control Event, a Corporate
Dissolution, pursuant to a Bankruptcy Court Approval, a conflicts of interest or
ethics rules distribution under Section 6.12, a FICA and related income tax
distribution under Section 6.13, a state, local or foreign tax distribution
under Section 6.14, or a Code Section 409A Distribution, in no event may a
Specified Employee’s account be distributed earlier than (i) six (6) months
following the Specified Employee’s Separation From Service (or if earlier, the
Specified Employee’s death), (ii) the Specified Employee’s Disability, (iii) the
Specified Employee’s death, (iv) a specified time under Section 6.6 hereunder,
(v) a Change in Control, (vi) the occurrence of an Unforeseeable Emergency, or
(vii) as required to satisfy a Domestic Relations Order. In the event a
Specified Employee’s Plan distributions are delayed due to the six-month delay
requirement, the amounts otherwise payable to the Specified Employee during such
period of delay shall be paid on a date that is at least six months and one day
following Separation From Service, but no later than the end of the calendar
year in which such six month and one day period ends (or, if earlier, within 60
days following the death of the Specified Employee). The Participant’s other
scheduled distributions, if any, shall not be affected by the period of delay.
(b)    Lump-Sum or Installment Payment Initial Elections Upon Retirement or
Disability. At the same time their initial elections for any Plan Year are made,
Participants shall elect to have their Compensation deferrals for that Plan Year
paid out, either following their Retirement or their Disability, in one of the
following forms of payment:
(i)    Lump sum cash payment; or
(ii)    Two to fifteen substantially equal annual installments.
In no event shall any Plan payments be made more than sixteen (16) years
following a Participant’s Separation From Service. Any payment scheduled to be
made more than sixteen (16) years following a Participant’s Separation From
Service shall be paid with the last scheduled payment with the sixteen (16) year
period.
(c)    Other Plan Payments. All Plan payments not specified in Section 6.1(b),
except for certain scheduled in-service withdrawals as specified in Section 6.6,
shall be made in the form of a lump-sum payment.
(d)    Installment Payments Treated as Single Payments. All installment payments
under the Plan are considered a single payment for purposes of complying with
Code Section 409A.
6.2    Subsequent Election to Delay or Change Form of Payment.
(i)    A Participant’s initial election to receive a Retirement, Disability or
in‑service distribution may be delayed or the form of payment changed by filing
an election, in the form required by the Administrator, at least one year in
advance of the date upon which any distribution would otherwise have been made
pursuant to the prior election. Such election shall not

9

--------------------------------------------------------------------------------


be effective for a period of one (1) year, and must delay the initial payment by
a period of at least five (5) years, but may not result in the initial payment
occurring more than then ten (10) years following Retirement or Disability. In
the absence of such timely filed election, the value of such Participant’s
Account shall be distributed in accordance with their previously timely filed
Account election.
(ii)    Because Plan installment payments are considered a single payment for
purposes of Code Section 409A, a subsequent election may accelerate the method
of distribution. For example, if a Participant initially elected to receive
Retirement or Disability payments in five annual installments following her
Separation From Service, she could make a timely election to instead take a
lump-sum distribution five years following her Separation From Service.
Moreover, a subsequent election may change a lump-sum distribution to an
installment election, so long as, in either case, the initial payment is delayed
for a period of at least five (5) years, the election is not effective for one
(1) year and is made at least one (1) year in advance of the date upon which the
first distribution would have otherwise been made.
(iii)    Because installment payments are treated as a single payment, any
subsequent election must apply to all of the installment payments. For example,
if a Participant initially elected to receive Retirement or Disability payments
in five annual installments following her Separation From Service, the
Participant may not elect to defer the 1st, 2d, 3rd and 5th installments only,
but must also defer the 4th installment.
6.3    Lump-Sum Distribution Timing. Except as elected otherwise for Plan Years
prior to the 2009 Plan Year, for Participants receiving a lump-sum distribution,
the value of their Account (or portion thereof specified in the Participant’s
election) shall be paid in a lump-sum cash payment in the first February
following their Separation From Service, or, for Specified Employees (or their
estates or beneficiaries), if later, at least six months and one day after the
date upon which they incur a Separation From Service, but no later than the end
of the calendar year in which such six month and one day period ends or, if
earlier, upon their death.
6.4    Installment Amounts. For purposes of this Section 6, installment payments
shall be determined by dividing the value of the Participant’s Account at the
time of such installment by the number of payments remaining. Except as elected
otherwise for Plan Years prior to the 2009 Plan Year, installment payments other
than in-service distributions shall commence in the next February following the
triggering distribution event, or, for Specified Employees undergoing a
Separation From Service triggering event, as soon as is practicable at least six
months and one day after the date upon which they incur a Separation From
Service, but no later than the end of the calendar year in which such six month
and one day period ends. However, in no event may installment payments be made
over a period exceeding fourteen years following the first installment, even if
the payments are postponed pursuant to an election made under Section 6.2
hereof. In-service distributions will commence in the February of the specified
year.
6.5    Unforeseeable Emergency Distributions.  With the consent of the
Administrator, a Participant may withdraw up to one hundred percent (100%) of
his or her Account as may be

10

--------------------------------------------------------------------------------


required to meet a sudden Unforeseeable Emergency of the Participant. Such
distribution may only be made if the amounts distributed with respect to an
Unforeseeable Emergency may not exceed the amounts necessary to satisfy such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).
6.6    Scheduled In-Service Distribution.  A Participant may elect, as provided
in his or her Participant deferral election, to receive one or more scheduled
in-service (i.e., commencing while employed by the Company, or, for outside
director Participants, while serving as a Board member) distributions relating
to the Plan Year to which the deferral election relates. Such in-service
distributions may only be scheduled for years at least two full calendar years
following the end of the calendar year to which the deferrals relate.
Participants may elect to receive in-service distributions of deferrals in
annual installments of up to five years.
EXAMPLE: In the December, 2005 open enrollment period, an Eligible Participant
elects to receive an in-service distribution of 50% of her 2006 plan deferrals,
plus earnings and losses thereon, in 2009. This includes a variable compensation
plan bonus paid in 2007 but earned in 2006. Because the scheduled in-service
distribution is at least two full calendar years following the end of 2006 (the
end of the year to which the deferrals relate), the election is permissible.
Each scheduled in-service distribution may only be postponed in accordance with
Section 6.2 hereof. In the event a Participant incurs a Separation From Service
prior to receiving the first scheduled payment, then the scheduled in-service
distribution election shall be without further force and effect and the
applicable Separation From Service distribution provisions of the Plan and the
Participant’s deferral election shall control. Similarly, in the event a
Participant incurs a Separation From Service after receiving the first scheduled
in-service distribution payment, and if the Separation From Service is not
pursuant to Retirement, Disability or death, then any scheduled future
installments of the in-service distribution election shall be without further
force and effect and the applicable Separation From Service distribution
provisions of the Plan and the Participant’s deferral election shall control.
If, however, a Participant incurs a Separation From Service due to his or her
Retirement, Disability or death after receiving their first scheduled in-service
distribution payment, then the scheduled in-service distributions will be made
according to their schedule and will take precedence over the Participant’s
other deferral elections; provided, however, that the first scheduled payment
following the Separation From Service for a Specified Employee shall be paid on
a date that is at least six months and one day following Separation From
Service, but no later than the end of the calendar year in which such six month
and one day period ends (or, if earlier, upon the death of the Specified
Employee).
6.7    Death.  Except with respect to certain in-service distributions as
provided below, if a Participant dies, his or her designated Beneficiary or
Beneficiaries will receive the balance of his or her Account in a lump-sum.
Moreover, if such death occurs prior to a Separation From Service, the

11

--------------------------------------------------------------------------------


Account shall vest 100% as to any previously unvested Account balance.
Distribution to the Beneficiary or Beneficiaries will be made as soon as is
practicable in the year following the year of death.
A Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries by giving notice to the
Administrator on a form designated by the Administrator (spousal consent to such
change may be required on the form designated by the Administrator). If more
than one person is designated as the Beneficiary, their respective interests
shall be as indicated on the designation form.
If upon the death of the Participant there is, in the opinion of the
Administrator, no designated Beneficiary for part or all of the Participant’s
Account, the amount as to which there is no designated Beneficiary will be paid
to his or her surviving spouse or, if none, to his or her estate (such spouse or
estate shall be deemed to be the Beneficiary for purposes of the Plan).
6.8    Notice to Trustee.  The Administrator will notify the Trustee in writing
whenever any Participant or Beneficiary is entitled to receive benefits under
the Plan. The Administrator’s notice shall indicate the form, amount and
frequency of benefits that such Participant or Beneficiary shall receive.
6.9    Time of Distribution.  In no event will distribution to a Participant be
made later than the date specified by the Participant in his or her election to
defer Compensation; provided, however, that if a Participant is a Specified
Employee, his or her election shall be subject to the six (6) month distribution
delay requirements of the Plan and Code Section 409A.
6.10    Limitation on Distributions to Covered Employees Prior to a Change of
Control.  Notwithstanding any other provision of this Article VI, in the event
that, prior to a Change of Control, the Participant is a “covered employee” as
that term is defined in Section 162(m)(3) of the Code, or would be a covered
employee if his or her Account were distributed in accordance with his or her
election, and the Administrator reasonably anticipates that Participant’s
scheduled Plan distributions would cause the Employer to forego an income tax
deduction with respect to such distribution by virtue of Code Section 162(m),
then such Participant’s distributions shall be delayed until the earlier of (i)
the earliest date at which the Administrator reasonably anticipates that the
Employer’s deduction related to the distribution will not be limited by virtue
of Code Section 162(m), or (ii) the calendar year in which the Participant
undergoes a Separation From Service, subject to complying with any six (6) month
distribution delay requirements of this Plan and Code Section 409A.
6.11    Domestic Relations Order Distributions.  The Committee, in its sole
discretion, may accelerate a payment (or payments) make such payments to an
individual other than the Participant as necessary to comply with the terms of a
Domestic Relations Order.
6.12    Conflicts of Interest and Ethics Rules Distributions.  The Committee, in
its sole discretion, may accelerate a payment (or payments) as necessary (i) for
any U.S. federal officer or

12

--------------------------------------------------------------------------------


employee in the executive branch of the U.S. federal government to comply with
an ethics agreement with the U.S. federal government, or (ii) to avoid violating
a U.S. federal, state, local or foreign ethics law or conflicts of interest law,
as specified under Code Section 409A.
6.13    FICA and Related Income Tax Distribution.  The Committee, in its sole
discretion, may permit a distribution from a Participant’s Account sufficient to
pay any FICA Amounts due upon the vesting of any Company contribution as well as
to satisfy the income tax withholding requirements with respect to the FICA
Amount and income tax payments under this Section 6.13. In no event may the
total payment under this Section 6.13 exceed the aggregate of the FICA Amount
and the related income tax withholding.
6.14    State, Local and Foreign Tax Distribution.  The Committee, in its sole
discretion, may permit a distribution from a Participant’s Account sufficient to
pay any state, local or foreign tax obligations arising from participation in
the Plan that apply to an amount deferred under the Plan prior to the scheduled
distribution of such amount. In the event the Committee exercises such
discretion, the Committee may also permit a distribution sufficient to pay
related income tax withholding in accordance with Code Section 409A. In no event
may the total payment under this Section 6.14 exceed the aggregate amount of
such taxes due.
6.15    Code Section 409A Distribution.  In the event that the Plan fails to
satisfy the requirements of Code Section 409A, then the Committee, in its sole
discretion, may permit a distribution from a Participant’s Account up to the
maximum amount required to be included in income as a result of the failure to
comply with Code Section 409A.
6.16    Tax Withholding.  Payments under this Article VI shall be subject to all
applicable withholding requirements for state and federal income taxes and to
any other federal, state or local taxes that may be applicable to such payments.
6.17    Special 2008 Election. Notwithstanding other Plan provisions, pursuant
to and in accordance with IRS Notice 2007-86, in the 2008 Plan Year, the
Committee had the discretion to permit Participants to change the time and form
or payment of Accounts with respect to amounts credited on and after January 1,
2005 so long as the change did not (i) accelerate payment of amounts that would
otherwise be payable in a future year into the year of the new election, and
(ii) apply to amounts that would otherwise be paid in the year of the election.
ARTICLE VII    
Change of Control
7.1    No New Participants Following Change of Control.  No individual may
commence participation in the Plan following a Change of Control Event.
7.2    Discretionary Termination and Accelerated Plan Distributions 30 Days
Prior to or Within 12 Months Following a Change in Control.  The Administrator,
in its sole discretion, may

13

--------------------------------------------------------------------------------


terminate the Plan and accelerate all scheduled Plan distributions within 30
days prior to or 12 months following a Change in Control Event by means of an
irrevocable election; provided that such termination and distribution
acceleration complies with the requirements of Code Section 409A.
ARTICLE VIII    
Termination Due to Corporate Dissolution or Pursuant to Bankruptcy Court
Approval
8.1    Corporate Dissolution.  The Administrator, in its sole discretion, may
terminate the Plan and accelerate all scheduled Plan distributions within 12
months following a Corporate Dissolution; provided that such termination and
distribution acceleration complies with the requirements of Code Section 409A.
8.2    Bankruptcy Court Approval.  The Administrator, in its sole discretion,
may terminate the Plan and accelerate all scheduled Plan distributions pursuant
to Bankruptcy Court Approval; provided that such termination and distribution
acceleration complies with the requirements of Code Section 409A.
ARTICLE IX    
Amendment and Termination
9.1    Amendment by Employer.  The Employer reserves the authority to amend the
Plan. Any such change notwithstanding, no Participant’s Account shall be reduced
by such change below the amount to which the Participant would have been
entitled if he had voluntarily left the employ of the Employer immediately prior
to the date of the change. The Employer may from time to time make any amendment
to the Plan that may be necessary to satisfy Code Section 409A or ERISA.
9.2    Retroactive Amendments.  An amendment made by the Employer in accordance
with Section 9.1 may be made effective on a date prior to the first day of the
Plan Year in which it is adopted if such amendment is necessary or appropriate
to enable the Plan and Trust to satisfy the applicable requirements of Code
Section 409A or ERISA or to conform the Plan to any change in federal law or to
any regulations or rulings thereunder, so long as such retroactive amendment is
permitted by applicable law.
9.3    Plan Deferral Termination.  The Employer has adopted the Plan with the
intention and expectation that deferrals will be permitted indefinitely.
However, the Employer has no obligation to maintain the Plan for any length of
time and may discontinue future Compensation deferrals under the Plan in advance
of any Plan Year by written notice delivered to Eligible Participants without
any liability for any such discontinuance.
9.4    Distribution upon Certain Plan Terminations.  Upon termination of the
Plan other than pursuant to a Change of Control Event, Corporate Dissolution or
pursuant to a Bankruptcy Court Approval, no further Deferral Contributions or
Employer Contributions shall be made under the

14

--------------------------------------------------------------------------------


Plan, but Accounts of Participants maintained under the Plan at the time of
termination shall continue to be governed by the terms of the Plan until paid
out in accordance with the terms of the Plan, Participants’ deferral elections
and the requirements of Code Section 409A, which latter shall take precedence
over the terms of the Plan and Participants’ deferral elections in the event of
any conflict.
ARTICLE X    
The Trust
10.1    Establishment of Trust.  The Employer shall establish the Trust between
the Employer and the Trustee, in accordance with the terms and conditions as set
forth in a separate agreement, under which assets are held, administered and
managed, subject to the claims of the Employer’s creditors in the event of the
Employer’s insolvency, until paid to Participants and their Beneficiaries as
specified in the Plan. The Trust is intended to be treated as a grantor trust
under the Code, and the establishment of the Trust is not intended to cause
Participants to realize current income on amounts contributed thereto.
ARTICLE XI    
Miscellaneous
11.1    Limitation of Rights.  Neither the establishment of the Plan and the
Trust, nor any amendment thereof, nor the creation of any fund or account, nor
the payment of any benefits, will be construed as giving to any Participant or
other person any legal or equitable right against the Employer, Administrator or
Trustee, except as provided herein; and in no event will the terms of employment
or service of any Participant be modified or in any way affected hereby
11.2    Nontransferability; Domestic Relations Orders.  The right of any
Participant, any Beneficiary, or any other person to the payment of any benefits
under this Plan shall not be assigned, transferred, pledged or encumbered;
provided, however, that a Deferral Account hereunder may be transferred to a
Participant’s former spouse pursuant to a Domestic Relations Order.
11.3    Facility of Payment.  In the event the Administrator determines, on the
basis of medical reports or other evidence satisfactory to the Administrator,
that the recipient of any benefit payments under the Plan is incapable of
handling his affairs by reason of minority, illness, infirmity or other
incapacity, the Administrator may direct the Trustee to disburse such payments
to a person or institution designated by a court which has jurisdiction over
such recipient or a person or institution otherwise having the legal authority
under State law for the care and control of such recipient. The receipt by such
person or institution of any such payments therefore, and any such payment to
the extent thereof, shall discharge the liability of the Trust for the payment
of benefits hereunder to such recipient.
11.4    Information between Employer and Trustee.  The Employer agrees to
furnish the

15

--------------------------------------------------------------------------------


Trustee, and the Trustee agrees to furnish the Employer with such information
relating to the Plan and Trust as may be required by the other in order to carry
out their respective duties hereunder, including without limitation information
required under the Code or ERISA and any regulations issued or forms adopted
thereunder.
11.5    Notices.  Any notice or other communication in connection with this Plan
shall be deemed delivered in writing if addressed as provided below and if
either actually delivered at said address or, in the case of a letter, three
business days shall have elapsed after the same shall have been deposited in the
United States mails, first-class postage prepaid and registered or certified:
(a)    If it is sent to the Employer or Administrator, it will be at the address
specified by the Employer;
(b)    If it is sent to the Trustee, it will be sent to the address set forth in
the Trust Agreement; or, in each case at such other address as the addressee
shall have specified by written notice delivered in accordance with the
foregoing to the addressor’s then effective notice address.
11.6    Governing Law.  The Plan will be construed, administered and enforced
according to ERISA, and to the extent not preempted thereby, the laws of the
state of California.
11.7    No Guarantees Regarding Tax Treatment; Disclaimer. Participants (or
their Beneficiaries) will be completely responsible for all taxes with respect
to any benefits under the Plan. The Administrator, the Board of Directors and
the Employer make no guarantees regarding the tax treatment to any person of any
deferrals or payments made under the Plan. The Plan is intended to comply with
the provisions of Code Section 409A. Neither the Employer nor any of their
employees shall have any liability to any Participant should the Plan or its
administration fail to comply with Code Section 409A.
ARTICLE XII    
Plan Administration
12.1    Powers and responsibilities of the Administrator.  The Administrator has
the full power and the full responsibility to administer the Plan in all of its
details, subject, however, to the applicable requirements of ERISA. The
Administrator’s powers and responsibilities include, but are not limited to, the
following:
(a)    To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;
(b)    The discretionary authority to construe and interpret the Plan, its
interpretation thereof in good faith to be final and conclusive on all persons
claiming benefits under the Plan;
(c)    To decide all questions concerning the Plan and the eligibility of any
person to

16

--------------------------------------------------------------------------------


participate in the Plan;
(d)    To administer the claims and review procedures specified in Section 12.3;
(e)    To compute the amount of benefits which will be payable to any
Participant, former Participant or Beneficiary in accordance with the provisions
of the Plan;
(f)    To determine the person or persons to whom such benefits will be paid;
(g)    To authorize the payment of benefits;
(h)    To appoint such agents, counsel, accountants, and consultants as may be
required to assist in administering the Plan;
(i)    By written instrument, to allocate and delegate its responsibilities.
12.2    Nondiscriminatory Exercise of Authority.  Whenever, in the
administration of the Plan, any discretionary action by the Administrator is
required, the Administrator shall exercise its authority in a nondiscriminatory
manner so that all persons similarly situated will receive substantially the
same treatment.
12.3    Claims and Review Procedures. 
(a)    Purpose. Every Participant or Beneficiary (or his or her representative
who is authorized in writing by the Claimant to act on his or her behalf)
(hereinafter collectively, “Claimant”) shall be entitled to file with the
Administrator (and subsequently with the individual(s) designated to review
claims appealed after being initially denied by the Administrator (the “Review
Panel”)) a written claim for benefits under the Plan. The Administrator and
Review Panel shall each be able to establish such rules, policies and
procedures, consistent with ERISA and the Plan, as it may deem necessary or
appropriate in carrying out its duties and responsibilities under this Section
12.3. In the case of a denial of the claim, the Administrator or Review Panel,
as applicable, shall provide the Claimant with a written or electronic
notification that complies with Department of Labor Regulation Section
2520.104b-1(c)(1).
(b)    Denial of Claim. If a claim is denied by the Administrator (or its
authorized representative), in whole or in part, then the Claimant shall be
furnished with a denial notice that shall contain the following:
(i)    specific reason(s) for the denial;
(ii)    reference to the specific Plan provision(s) on which the denial is
based;
(iii)    a description of any additional material or information necessary for
the

17

--------------------------------------------------------------------------------


Claimant to perfect the claim, and an explanation of why the material or
information is necessary; and
(iv)    an explanation of the Plan’s claims review procedure and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under ERISA Section 502(a) following a denial on review (as
set forth in Section 12.4 below).
The denial notice shall be furnished to the Claimant no later than ninety
(90)-days after receipt of the claim by the Administrator, unless the
Administrator determines that special circumstances require an extension of time
for processing the claim. If the Administrator determines that an extension of
time for processing is required, then notice of the extension shall be furnished
to the Claimant prior to the termination of the initial ninety (90)-day period.
In no event shall such extension exceed a period of ninety (90)-days from the
end of such initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
expects to render the benefits determination.
(c)    Claim Review Procedure. The Claimant may request review of the denial at
any time within sixty (60) days following the date the Claimant received notice
of the denial of his or her claim. The Administrator shall afford the Claimant a
full and fair review of the decision denying the claim and, if so requested,
shall:
(i)    provide the Claimant with the opportunity to submit written comments,
documents, records and other information relating to the claim for benefits;
(ii)    provide that the Claimant shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information (other than documents, records and other information that is
legally-privileged) relevant to the Claimant’s claim for benefits; and
(iii)    provide for a review that takes into account all comments, documents,
records and other information submitted by the Claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.
(d)    If the claim is subsequently also denied by the Review Panel, in whole or
in part, then the Claimant shall be furnished with a denial notice that shall
contain the following:
(i)    specific reason(s) for the denial;
(ii)    reference to the specific Plan provision(s) on which the denial is
based; and
(iii)    an explanation of the Plan’s claims review procedure and the time
limits applicable to such procedures, including a statement of the Claimant’s
right to bring a civil action under ERISA Section 502(a) following the denial on
review.

18

--------------------------------------------------------------------------------


(e)    The decision on review shall be issued within sixty (60) days following
receipt of the request for review. The period for decision may, however, be
extended up to one hundred twenty (120) days after such receipt if the Review
Panel determines that special circumstances require extension. In the case of an
extension, notice of the extension shall be furnished to the Claimant prior to
the expiration of the initial sixty (60)-day period. In no event shall such
extension exceed a period of sixty (60) days from the end of such initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Plan expects to render the
benefits determination.
(f)    Special Procedure for Claims Due to Disability. To the extent an
application for distribution as a result of a Disability requires the
Administrator or the Review Panel, as applicable, to make a determination of
Disability under the terms of the Plan, then such determination shall be subject
to all of the general rules described in this Article, except as they are
expressly modified by this Section.
(i)    The initial decision on the claim for a Disability distribution will be
made within forty-five (45) days after the Plan receives the Claimant’s claim,
unless special circumstances require additional time, in which case the
Administrator will notify the Claimant before the end of the initial forty-five
(45)-day period of an extension of up to thirty (30) days. If necessary, the
Administrator may notify the Claimant, prior to the end of the initial thirty
(30)-day extension period, of a second extension of up to thirty (30) days. If
an extension is due to the Claimant’s failure to supply the necessary
information, then the notice of extension will describe the additional
information and the Claimant will have forty-five (45) days to provide the
additional information. Moreover, the period for making the determination will
be delayed from the date the notification of extension was sent out until the
Claimant responds to the request for additional information. No additional
extensions may be made, except with the Claimant’s voluntary consent. The
contents of the notice shall be the same as described in Section 13.3(b) above.
If a disability distribution claim is denied in whole or in part, then the
Claimant will receive notification, as described in Section 13.3(b).
(g)    If an internal rule, guideline, protocol or similar criterion is relied
upon in making the adverse determination, then the denial notice to the Claimant
will either set forth the internal rule, guideline, protocol or similar
criterion, or will state that such was relied upon and will be provided free of
charge to the Claimant upon request (to the extent not legally-privileged) and
if the Claimant’s claim was denied based on a medical necessity or experimental
treatment or similar exclusion or limit, then the Claimant will be provided a
statement either explaining the decision or indicating that an explanation will
be provided to the Claimant free of charge upon request.
(h)    Any Claimant whose application for a Disability distribution is denied in
whole or in part, may appeal the denial by submitting to the Review Panel a
request for a review of the application within one hundred and eighty (180) days
after receiving notice of the denial. The request for review shall be in the
form and manner prescribed by the Review Panel. In the event of such an appeal
for review, the provisions of Section 13.3(c) regarding the Claimant’s rights
and responsibilities shall apply. Upon request, the Review Panel will identify
any medical or vocational

19

--------------------------------------------------------------------------------


expert whose advice was obtained on behalf of the Review Panel in connection
with the denial, without regard to whether the advice was relied upon in making
the determination. The entity or individual appointed by the Review Panel to
review the claim will consider the appeal de novo, without any deference to the
initial denial. The review will not include any person who participated in the
initial denial or who is the subordinate of a person who participated in the
initial denial.
(i)    If the initial Disability distribution denial was based in whole or in
part on a medical judgment, then the Review Panel will consult with a health
care professional who has appropriate training and experience in the field of
medicine involved in the medical judgment, and who was neither consulted in
connection with the initial determination nor is the subordinate of any person
who was consulted in connection with that determination; and upon notifying the
Claimant of an adverse determination on review, include in the notice either an
explanation of the clinical basis for the determination, applying the terms of
the Plan to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request.
(j)    A decision on review shall be made promptly, but not later than
forty-five (45) days after receipt of a request for review, unless special
circumstances require an extension of time for processing. If an extension is
required, the Claimant will be notified before the end of the initial forty-five
(45)-day period that an extension of time is required and the anticipated date
that the review will be completed. A decision will be given as soon as possible,
but not later than ninety (90) days after receipt of a request for review. The
Review Panel shall give notice of its decision to the Claimant; such notice
shall comply with the requirements set forth in paragraph (h) above. In
addition, if the Claimant’s claim was denied based on a medical necessity or
experimental treatment or similar exclusion, then the Claimant will be provided
a statement explaining the decision, or a statement providing that such
explanation will be furnished to the Claimant free of charge upon request. The
notice shall also contain the following statement: “You and your Plan may have
other voluntary alternative dispute resolution options, such as mediation. One
way to find out what may be available is to contact your local U.S. Department
of Labor Office and your State insurance regulatory agency.”
12.4    Exhaustion of Claims Procedure and Right to Bring Legal Claim.  No
action in law or equity shall be brought more than one (1) year after the Review
Panel’s affirmation of a denial of the claim, or, if earlier, more than four (4)
years after the facts or events giving rise to the Claimant’s allegation(s) or
claim(s) first occurred.
12.5    Plan’s Administrative Costs.  The Employer shall pay all reasonable
costs and expenses (including legal, accounting, and employee communication
fees) incurred by the Administrator and the Trustee in administering the Plan
and Trust.

20

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Employer by its duly authorized officer(s), has caused
this Plan to be adopted initially effective January 1, 2005, and amended and
restated as of November 14, 2006, November 20, 2008, November 20, 2009 and
January 1, 2011.
 
COHERENT, INC.
 
 
By:
 /s/ HELENE SIMONET
 
Helene Simonet
 
 
Date:
February 2, 2012


21